NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

               MACK M. MCCALL, III, Petitioner/Appellant,

                                        v.

                 ASHLEY A. DRURY, Respondent/Appellee.

                           No. 1 CA-CV 15-0594 FC
                               FILED 6-2-2016


           Appeal from the Superior Court in Maricopa County
                          No. FC2009-094886
                The Honorable Timothy J. Ryan, Judge

                                  AFFIRMED


                                   COUNSEL

Law Offices of Kevin Jensen PLLC, Mesa
By Kevin Jensen
Counsel for Petitioner/Appellant

Ashley A. Drury, Phoenix
Respondent/Appellee
                            MCCALL v. DRURY
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.


N O R R I S, Judge:

¶1             Petitioner/Appellant Mack McCall, III, appeals the family
court’s order allowing his minor child to attend a public school as requested
by the child’s mother, Respondent/Appellee Ashley Drury, rather than a
private religious school McCall preferred. On appeal, McCall argues, first,
the family court failed to make specific findings as required by Arizona
Revised Statutes (“A.R.S.”) section 25-403 (Supp. 2015)1 regarding the
child’s best interests; second, failed to find a continuing and substantial
change of circumstances justifying a school modification; and, third, abused
its discretion by “ignoring” evidence of the child’s best interests. We reject
these arguments and therefore affirm the family court’s order.

¶2             Contrary to McCall’s first argument, A.R.S. § 25-403(B) does
not require the family court to make specific findings regarding the best
interests of the child in a dispute over school choice. Only in “a contested
legal decision-making or parenting time case” does A.R.S. § 25-403(B)
require the family court to “make specific findings on the record about all
relevant factors and the reasons for which the decision is in the best interests
of the child.” But this is not a contested legal decision-making or parenting
time case. Thus, the statute does not apply.

¶3            Relatedly and also contrary to McCall’s second argument, the
family court was not required to find a continuing and substantial change
of circumstances justifying a school modification. The one case McCall cites
for this proposition, Schultze v. Schultze, 79 Ariz. 86, 284 P.2d 457 (1955), is
inapplicable. In Schultze, the court held that in a proceeding to modify a
custody order contained in a divorce decree, the moving party must “show
a substantial change in the circumstances and conditions affecting the

              1Although   the Arizona Legislature amended certain statutes
cited in this decision after the date of the dispute between the parties, the
revisions are immaterial to our resolution of this appeal. Thus, we cite the
current versions of these statutes.



                                       2
                            MCCALL v. DRURY
                            Decision of the Court

welfare of the children to justify a modification of the decree materially
changing the custody of the children.” Id. at 88, 284 P.2d at 458. The issue
here concerns school choice, not child custody. Accordingly, the family
court did not need to find a continuing and substantial change of
circumstances before granting Drury’s request.

¶4             Finally, contrary to McCall’s third argument, the family court
did not abuse its discretion in “ignoring” evidence of the child’s best
interests in granting Drury’s request. See Nold v. Nold, 232 Ariz. 270, 273, ¶
11, 304 P.3d 1093, 1096 (App. 2013). When parents cannot agree on school
placement, the family court must make the determination based on the best
interests of the child. See A.R.S. § 25-403.02(D) (Supp. 2015); Jordan v. Rea,
221 Ariz. 581, 588-89, ¶¶ 19, 22-24, 212 P.3d 919, 926-27 (App. 2009). We
will uphold the family court’s ruling “[u]nless it clearly appears that the
trial judge has mistaken or ignored the evidence.” Armer v. Armer, 105 Ariz.
284, 289, 463 P.2d 818, 823 (1970). Moreover, we “may infer from any
judgment the findings necessary to sustain it.” Thomas v. Thomas, 142 Ariz.
386, 390, 690 P.2d 105, 109 (App. 1984) (quoting Wippman v. Rowe, 24 Ariz.
App. 522, 525, 540 P.2d 141, 144 (1975)).

¶5           In Jordan, we modified the factors the Legislature set forth in
A.R.S. § 25-403(A) when determining best interests as to legal decision-
making and parenting time in general to reflect four factors relevant to
school placement:

              (1) the wishes of the child’s parent or parents
                  as to school placement

              (2) the wishes of the child as to school
                  placement

              (3) the interaction and interrelationship of the
                  child with persons at the school who may
                  significantly affect the child’s best interests,
                  and

              (4) the child’s adjustment to any present school
                  placement.




                                       3
                            MCCALL v. DRURY
                            Decision of the Court

Jordan, 221 Ariz. at 590, ¶ 23, 212 P.3d at 928.2

¶6         Additionally, we concluded courts should also consider,
“when applicable and as the circumstances warrant,” nine additional
factors:

              (1) the child’s educational needs;

              (2) the qualifications of the teachers at each
              school;

              (3) the curriculum used and method of teaching
              at each school;

              (4) the child’s performance in each school;

              (5) whether the proposed or current school
              situation complies with state law;

              (6) whether one school is more suitable given
              the child’s medical condition or other special
              needs;

              (7) whether one school would allow the child to
              maintain ties to a nonresidential parent’s
              religious beliefs;

              (8) whether requiring the child to leave the
              child’s current school would aggravate the
              difficulties of the divorce; and

              (9) whether continuing in a particular school
              would be essential or beneficial to the child’s
              welfare.



              2As  we noted in Baker v. Meyer, 237 Ariz. 112, 115 n.5, ¶ 8, 346
P.3d 998, 1001 n.5 (App. 2015), the Legislature amended A.R.S. § 25-403(A)
in 2012 after Jordan was decided. The 2012 amendments to § 25-403(A)
eliminated two factors in the prior version of A.R.S. § 25-403(A) that Jordan
modified as to school placement, specifically, the wishes of the parent and
of the child. See 2012 Ariz. Sess. Laws, ch. 309, § 5. We express no opinion
as to the effect of these amendments on the Jordan analysis as to school
placement.


                                       4
                             MCCALL v. DRURY
                             Decision of the Court

Id. at 590, ¶ 24, 212 P.3d at 928.

¶7            Here, the record shows the family court heard evidence and
questioned the parents regarding their school choices, tuition cost, the
locations of the schools relative to their respective homes and places of
employment, religion preferences, diversity between the schools, the size
of the schools, and relatives attending the two schools. At the hearing,
Drury objected to the child attending the private school because of cost and
asserted the funds could potentially be set aside for college savings. Drury
also objected to the private school because of its lack of diversity compared
to the public school and because her older daughter attended the public
school. McCall testified he preferred the private school for spiritual
reasons, it was centrally located for both parents, and his 17 nephews
attended the school. He also testified the private school was, in fact,
diverse. Further, he testified that, instead of splitting the cost of the private
school with Drury, he would pay the tuition himself.

¶8            After the hearing, the family court requested supplemental
child support worksheets and positions on private school tuition so it could
determine any resulting effect on child support.3 Both parties submitted
supplemental child support worksheets. The worksheets from both McCall
and Drury demonstrated that if McCall paid the private school tuition and
included the cost in the child support calculation, Drury would have to pay
McCall child support, rather than the other way around.

¶9            Although the family court did not make any explicit findings
that the public school was in the child’s best interests, we may “infer from
any judgment the findings necessary to sustain it if such additional findings

               3At the time of trial, McCall was paying Drury $102.17 per
month in child support. Section 9(B)(2) of the Arizona Child Support
Guidelines provides that in determining child support, the court may
include “[a]ny reasonable and necessary expenses for attending private or
special schools or necessary expenses to meet particular educational needs
of a child, when such expenses are incurred by agreement of both parents
or ordered by the court.” A.R.S. § 25-320 app. § 9(B)(2) (Supp. 2015). The
family court “may find a private religious school is in the best interests of
the children and order such a school placement without an agreement
between the parties. The family court then has the ability . . . to order the
objecting parent to pay the costs of tuition if the court determines that the
tuition costs are ‘reasonable and necessary.’” Jordan v. Rea, 221 Ariz. 581,
591, ¶ 29, 212 P.3d 919, 929 (App. 2009) (citing § 9(B)(2)) (internal citations
omitted).


                                       5
                           MCCALL v. DRURY
                           Decision of the Court

do not conflict with express findings and are reasonably supported by the
evidence.” See Thomas, 142 Ariz. at 390, 690 P.2d at 109. Here, the evidence
submitted by Drury reasonably supported the family court’s decision that
it was in the child’s best interests to attend public school.

                             CONCLUSION

¶10          For the foregoing reasons, we affirm the family court’s order
allowing the child to attend public school. As the successful party, we
award Drury her costs on appeal pursuant to A.R.S. § 12-341 (2016),
contingent upon her compliance with Arizona Rule of Civil Appellate
Procedure 21.




                                   :AA




                                     6